Citation Nr: 0108862	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, post operative, left hemilaminectomy, and L5-S1 
diskectomy, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran served on active duty for more then thirty years, 
retiring in October 1989.

This appeal arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming which continued a 20 percent disability 
evaluation for degenerative disc disease, post operative, 
left hemilaminectomy, and L5-S1 diskectomy.  In a January 
2000 rating decision, service connection was granted for 
sciatic nerve neuropathy with right foot drop as secondary to 
the degenerative disc disease and a separate 20 percent 
disability evaluation was assigned.


FINDING OF FACT

The manifestations of the veteran's degenerative disc 
disease, post operative, left hemilaminectomy, and L5-S1 
diskectomy, include symptoms of limitation of motion and 
complaints of pain; demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings; the veteran is shown to 
experience recurring attacks with intermittent relief.


CONCLUSION OF LAW

A disability evaluation of 40 percent for degenerative disc 
disease, post operative, left hemilaminectomy, and L5-S1 
diskectomy, is for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
a degenerative disc disease, post operative, left 
hemilaminectomy, and L5-S1 diskectomy.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.

Factual Background

VA hospital records reflect that the veteran was admitted in 
July 1999 with a complaint of acute low back pain radiating 
to the buttock and anterolateral thigh and into the calf on 
the right.  It was worse with walking, sitting, or lying on 
his right side.  On examination there was an absence of 
quadriceps reflex on the right.  Straight leg raising was 
positive on the right and the left was essentially negative 
except for stretching of the posterior knee region.  There 
was tenderness over the L4-L5 and L5-S1 areas of the back and 
there was spasm in the lumbar region bilaterally.  The 
veteran was slightly more tender on the right.  There was 
more tenderness over the right sacroiliac then the left but 
not severe.

The veteran was treated with Percocet but this did not 
control the pain, and he was subsequently treated with 
Demerol and Vistaril as well.  He was discharged after five 
days in order to be admitted to another VA hospital.  The 
diagnoses included L5 radiculopathy on the right and 
degenerative joint disease.  Following the veteran's 
admission to the second VA hospital he underwent an L4-5 
hemilaminectomy with L4-5 foraminotomy and L4-5 
microdiskectomy.

A VA examination of the veteran was conducted in November 
1999.  At this time the veteran related that he was walking 
with difficulty and that, after walking for forty yards, he 
needed to use a cane.  It was noted that he limped and that 
he found that his leg tended to give out, especially when 
walking up and down stairs.  He related that the foot drop 
remained and that he had sciatic nerve discomfort as well as 
much numbness in the sole of the foot and in the lateral 
aspect of the right leg.  The numbness seemed to get worse 
with activity.

On examination the veteran had some dorsiflexion of the right 
foot but this was limited.  He had some numbness in the right 
leg lateral aspect, mostly peroneal nerve distribution, on 
the right side but it seemed to go up to the buttock, 
according to the veteran.  There was no positional sense 
abnormality, no proprioceptive or vibratory abnormality and 
no abnormal reflexes.

Straight leg raising on the right was to about 70 degrees 
before symptoms occurred and straight leg raising on the left 
was to about 85 degrees.  On both internal and external 
rotation there was no difference and no discomfort at the hip 
on either side.  Strength was appropriate and equal on both 
sides.  There was no evidence of local tenderness and on 
stance the veteran was able to stand erect.  There was slight 
internal change in the back from left to right.  On the left 
side he was able to turn to approximately 50 degrees and on 
the right to 30 degrees.

Twisting motion was normal and equal, bilaterally.  The 
diagnosis was status postoperative recurring lumbar disc 
problem at L4 and L5.  It was noted that the veteran had done 
well postoperatively except that the neurologic deficits that 
had been present before had remained.  It was the examiner's 
opinion that there was now an increasing disability with 
regard to the right side with foot drop and sciatic nerve 
distribution on the right and that this had remained in spite 
of intensive physical therapy.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability in question.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected degenerative disc 
disease, post operative, left hemilaminectomy, and L5-S1 
diskectomy, is currently rated as 20 percent disabling under 
Diagnostic Code 5293.  A 60 percent disability evaluation is 
for assignment where intervertebral disc syndrome is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
for assignment where it is severe with recurring attacks and 
intermittent relief and a 20 percent evaluation will be 
assigned where it is moderate with recurring attacks.

The Board finds that the evidence of record established a 
level of disability relative to the veteran's degenerative 
disc disease, post operative, left hemilaminectomy, and L5-S1 
diskectomy, sufficient to warrant a disability evaluation of 
40 percent.  Applying the applicable case law, statutes and 
regulations to the particular facts of this case, the Board 
first notes that the VA examination shows that the range of 
motion of the lumbar spine was limited.  Moreover, there were 
muscle spasms in July 1999, on subsequent VA examination 
there was intermittent numbness and on both occasions 
straight leg raising was positive on the right.  The Board 
has attached particular significance to the veteran's reports 
of continuing numbness, which complaints were essentially 
confirmed by the November 1999 examination.

The veteran has argued that, based upon the ongoing problems 
with his low back, a 40 percent disability evaluation should 
be assigned.  Given the nature and severity of the pertinent 
symptomatology, resolving all doubt in the veteran's favor, a 
disability evaluation of 40 percent evaluation under Code 
5293 is appropriate for the veteran's service-connected 
degenerative disc disease, post operative, left 
hemilaminectomy, and L5-S1 diskectomy.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Code 5293.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).
ORDER

An increased evaluation for degenerative disc disease, post 
operative, left hemilaminectomy, and L5-S1 diskectomy, is 
granted.  The appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

